UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JAMES M. KERVEN,

                                     Plaintiff,
       vs.                                                         5:18-CV-742
                                                                   (MAD/ATB)
UNITED STATES OF AMERICA,

                              Defendant.
____________________________________________

APPEARANCES:                                                OF COUNSEL:

JAMES M. KERVEN
Plaintiff pro se

U.S. DEPARTMENT OF JUSTICE -                                JAMES YU, ESQ.
TAX DIVISION
P.O. Box 55
Ben Franklin Station
Washington, D.C. 20044
Attorney for Defendant

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       On June 25, 2018, Plaintiff commenced this action pro se against the United States of

America, challenging the constitutionality of the Tax Cuts and Jobs Act, Pub. L. No. 115-97, 131

Stat. 2054 (2017) (the "TCJA").1 See Dkt. No. 1 at 1. Plaintiff alleges that the TCJA violates the

Fourteenth Amendment because it creates "gross inequality" in taxation. See id. at 4.

Specifically, the Complaint brings two claims: (1) "'grossly unequal' treatment and lack of any

reasonable attempt to adjust the burden with a fair and reasonable degree of equality with regard


       1
         Plaintiff incorrectly named the "Government of the United States" as Defendant. The
Court directs the Clerk of the Court to amend the case caption as indicated above.
to the 'repatriation' section of [the TCJA]" and (2) that the "U.S. 1.5 trillion dollar loan facilitating

the underpayment of taxes for current taxpayers . . . is an absurd violation of any intent to

distribute the burden with any reasonable degree of equality." See id. at 2. Additionally, the

Complaint criticizes the current tax policy, quotes various public figures, and attaches annotated

newspaper articles about the TCJA. See id. at 3-96.

        On October 23, 2018, Defendant moved to dismiss the Complaint pursuant to 12(b)(1) for

lack of subject-matter jurisdiction. See Dkt. No. 22. Plaintiff has not filed an opposition, and the

Motion to Dismiss is presently before the Court.

                                          II. DISCUSSION

A.      Legal Standard

        "Article III, § 2, of the Constitution limits the jurisdiction of federal courts to 'Cases' and

'Controversies,' which restrict the authority of federal courts to resolving the legal rights of

litigants in actual controversies." Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013)

(internal quotation omitted) (citing Valley Forge Christian Coll. v. Americans United for

Separation of Church and State, Inc., 454 U.S. 464, 471 (1982)). "As an incident to the

elaboration of this bedrock requirement," a plaintiff seeking to maintain an action in federal court

is "always required" to have standing. Valley Forge Christian College, 454 U.S. at 471; see also

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). Thus, standing is "the threshold

question in every federal case, determining the power of the court to entertain the suit." Kiryas

Joel Alliance v. Vill. of Kiryas Joel, 495 Fed. Appx. 183, 188 (2d Cir. 2012).

        "To demonstrate standing, a plaintiff must have 'alleged such a personal stake in the

outcome of the controversy as to warrant his invocation of federal-court jurisdiction.'" Salazar v.

Buono, 559 U.S. 700, 711 (2010) (quoting Horne v. Flores, 557 U.S. 433, 445 (2009)) (emphasis

                                                    2
omitted). As the Supreme Court established in Lujan, "the irreducible constitutional minimum of

standing contains three elements":

               First, the plaintiff must have suffered an injury in fact - an invasion
               of a legally protected interest which is (a) concrete and
               particularized and (b) actual or imminent, not conjectural or
               hypothetical. Second, there must be a causal connection between
               the injury and the conduct complained of - the injury has to be
               fairly traceable to the challenged action of the defendant, and not
               the result of the independent action of some third party not before
               the court. Third, it must be likely, as opposed to merely
               speculative, that the injury will be redressed by a favorable
               decision.

Lujan, 504 U.S. at 560 (internal citations and quotation marks omitted). The "[s]tanding doctrine

functions to ensure, among other things, that the scarce resources of the federal courts are devoted

to those disputes in which the parties have a concrete stake." Friends of the Earth, Inc. v.

Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 191 (2000); see also Genesis

Healthcare, 569 U.S. at 71 ("This requirement ensures that the Federal Judiciary confines itself to

its constitutionally limited role of adjudicating actual and concrete disputes, the resolutions of

which have direct consequences on the parties involved"). In accordance with this precept, a

plaintiff must establish standing for each claim and form of relief sought. See Carver v. City of

New York, 621 F.3d 221, 225 (2d Cir. 2010).

       "[W]here a complaint is dismissed for lack of Article III standing, the dismissal must be

without prejudice, rather than with prejudice." Carter v. HealthPort Techs., LLC, 822 F.3d 47,

54-55 (2d Cir. 2016); see also Hernandez v. Conriv Realty Associates, 182 F.3d 121, 123 (2d Cir.

1999) (holding that a federal court cannot dismiss a case with prejudice where there is no Article

III standing). This is because "[s]uch a dismissal is one for lack of subject matter jurisdiction, and

without jurisdiction, the district court lacks the power to adjudicate the merits of the case." See


                                                  3
id. (citing Davis v. Federal Election Commission, 554 U.S. 724, 732-33 (2008); Steel Co. v.

Citizens for a Better Environment, 523 U.S. 83, 94-95 (1998)) (other citations omitted).

        "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289,

295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)) (other citations

omitted). The Second Circuit has opined that the court is obligated to "'make reasonable

allowances to protect pro se litigants'" from inadvertently forfeiting legal rights merely because

they lack a legal education. Id. (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

B.      Application

        Defendant brings a facial challenge to Plaintiff's standing based on the allegations in the

Complaint. Thus, for purposes of this motion, the Court must accept as true all material factual

allegations in the Complaint and draw all reasonable inferences in favor of Plaintiff. See Carter,

822 F.3d at 56 (holding that "[w]hen the Rule 12(b)(1) motion is facial, i.e., based solely on the

allegations of the complaint or the complaint and exhibits attached to it . . . [t]he task of the

district court is to determine whether the Pleading 'allege[s] facts that affirmatively and plausibly

suggest that [the plaintiff] has standing to sue'").

        In the present case, the Court does not have subject matter jurisdiction because Plaintiff

does not have standing to sue. Plaintiff argues that he has standing "as an individual taxpayer and

. . . representative of the majority of American taxpayers injured by the [TCJA]." See Dkt. No. 1

at 1; see also id. at 2 (alleging standing based on Plaintiff's status as "a current and future

taxpayer"); id. at 4 (alleging standing because Plaintiff pays "personal taxes and business taxes

generated through his commerce"). However, as Defendant points out, Plaintiff has not alleged a

particularized or imminent injury. See Dkt. No. 22-1 at 4. Instead, Plaintiff makes broad

                                                       4
statements about the unfairness of the TCJA, without ever stating how he has been harmed. See,

e.g., Dkt. No. 1 at 2 (alleging "grossly unequal" treatment from the "repatriation" section of the

TCJA); id. at 5 (alleging that "[w]e believe these deferred foreign income corporations and their

repatriation activity are in breach of any rational fairness in tax law"). Even reviewing the

Complaint under the more lenient standard afforded to pro se litigants, Plaintiff does not have

"such a personal stake in the outcome of the controversy as to warrant his invocation of

federal-court jurisdiction." Salazar, 559 U.S. at 711 (citation omitted).

       Plaintiff's concern seems to be with the fiscal policy of the current administration. See,

e.g., Dkt. No. 1 at 2 ("Already running deficits with revenues running 20% short of spending, the

115th congress and the Trump Administration have borrowed the equivalent of two years of

current deficits to lower taxes for current selected taxpayers making the short fall 25%. THIS IS

NOT AND NEVER WAS A SPECULATIVE CLAIM"); id. at 7 ("[T]he 115th congress and the

Trump Administration have initiated tax cuts that burden future taxpayers with a 1.5 trillion dollar

loan to underwrite a reduction in taxes for current tax payers"). The Court may only adjudicate

"actual and concrete disputes, the resolutions of which have direct consequences on the parties

involved." See Genesis Healthcare, 569 U.S. at 71. Since Plaintiff has not alleged an actual and

concrete dispute, he has not met the irreducible constitutional minimum of standing. Lujan, 504

U.S. at 560. Accordingly, the Court must dismiss the Complaint without prejudice for lack of

subject matter jurisdiction.2




       2
          Because Plaintiff lacks Article III standing, the Court does not have subject matter
jurisdiction and will not address Defendant's other arguments. See Dkt. No. 22-1 at 2 (arguing
that the Court should dismiss the case for three reasons: lack of standing, the tax exemption bar to
the Declaratory Judgment Act, and because the case involves a nonjusticiable political question).
                                                  5
                                         III. CONCLUSION

          After careful review of the record, the Motion to Dismiss, and the applicable law, the

Court hereby

          ORDERS that Defendant's Motion to Dismiss (Dkt. No. 22) is GRANTED; and the Court

further

          ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

          ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: February 12, 2019
       Albany, New York




                                                   6
